                                                                               25 Melville Park Road
LAW OFFICE OF DARRYN G. SOLOTOFF                                                              Suite 108
ATTORNEYS AT LAW                                                             Melville, New York 11747
                                                                                        T 516-695-0052
                                                                                       DS@lawsolo.net




VIA ECF

                                                     March 13, 2020

Hon. Judge Katherine Polk Faila
United States District Court
Southern District of New York
40 Foley Square
                                                          MEMO ENDORSED
New York, NY 10007

                      Re:     James Murphy v Halal Guys Inc
                              Case No.: 1:19-cv-10334-KPF

Dear Judge Faila:

        This firm is counsel to Plaintiff James Murphy in the above-referenced matter. On
behalf of all parties, and in accordance with Rule II.D of Your Honor’s Individual Rules
and Practices, we write to respectfully request an adjournment of the Initial Conference.
(i) The Initial Conference is scheduled for March 17, 2020 (Dk#10). (ii) This is plaintiffs
second request for an adjournment. (iii) The previous request was granted by your Honor
(Dk#10). (iv) The parties are close to resolving this matter. Defendants attorney is in
New Rochelle and at the moment has been understandably difficult to reach. (v) Based
on the above, I have been unable to reach defense counsel for consent. The request does
not affect a schedule order. Plaintiff respectfully submit this request so that they may be
afforded additional time to finalize the terms of their agreement providing for the
settlement of this matter.

       Thank you for your kind consideration of this request.

                                                     Respectfully submitted,
                                                           /s/
                                                     Darryn G. Solotoff, Esq

Cc:    All counsel of record (via ECF)
Application GRANTED. The initial pretrial conference currently
scheduled for March 17, 2020, is hereby ADJOURNED to April 7, 2020,
at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse,
40 Foley Square, New York, New York.

Dated:   March 13, 2020           SO ORDERED.
         New York, New York




                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
